Order entered January 14, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00882-CR

                           CHACEY TYLER POYNTER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 354th District Court
                                     Hunt County, Texas
                               Trial Court Cause No. 32739CR

                                              ORDER
       The reporter’s record was due August 27, 2019. The Court granted three extensions of
time to file the record but to date, the reporter’s record has not been filed. In our last order, we
cautioned court reporter Julie Vrooman that the failure to file the reporter’s record by December
2, 2019 might result in the Court ordering she not sit until the reporter’s record is filed.
       We ORDER that court reporter Julie C. Vroom NOT SIT as a court reporter until she
has filed the complete reporter’s record in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,
Presiding Judge, 354th Judicial District Court; Julie Vrooman, official court reporter, 354th
Judicial District Court; to the Hunt County Auditor’s Office and to counsel for all parties.


                                                        /s/    LANA MYERS
                                                               JUSTICE